Exhibit PRESS RELEASE NEW CENTURY COMMENCES SOLICITATION OF STOCKHOLDERS TO APPROVE ACQUISITION OF WILHELMINA INTERNATIONAL, LTD. AND ITS AFFILIATED COMPANIES Annual Meeting of Stockholders to Approve Wilhelmina Acquisition Scheduled for February 5, 2009 DALLAS, Jan. 5 /PRNewswire-FirstCall/ – New Century Equity Holdings Corp. (OTCBB:NCEH) today announced it has begun soliciting New Century stockholders to vote on the company’s proposed acquisition of Wilhelmina International, Ltd. and its affiliated companies, including Wilhelmina Models, Wilhelmina Miami, Wilhelmina Film & TV and Wilhelmina Artist Management, and certain related matters.The definitive proxy statement with respect to the acquisition was mailed to stockholders of record as of December 19, 2008 last week. The proposals contained in the proxy statement will be submitted to a vote of the stockholders at New Century’s annual meeting of stockholders, which is scheduled to be held at 11:00 a.m. CST on February 5, 2009 at the company’s headquarters in Dallas, Texas. “The stockholder vote is an important step required to close the Wilhelmina transaction and we are pleased to have reached this point,” said Mark Schwarz, acting chief executive officer of New Century. “Approval by stockholders of the transaction, including a change in New Century’s name to Wilhelmina International, Inc., will be the launching point for us as we seek to capitalize on Wilhelmina’s longstanding reputation and history of success in the model management industry worldwide.As a new publicly-held company, Wilhelmina will seek opportunities to grow in a number of exciting areas, including artist management, television production and through possible future acquisitions.” On August 26, 2008, New Century announced that it had entered into a definitive agreement to acquire the Wilhelmina companies, subject to stockholder approval and other closing conditions. Wilhelmina Models, founded 40 years ago by successful model Wilhelmina Cooper, is today one of the largest and most successful model management companies in the world representing women, men and children through its offices in New York, Los Angeles, and Miami. As an innovator in the industry, Wilhelmina Models became the first fashion company to develop a specific division to exclusively represent premier talent in the worlds of music, sports and entertainment.
